Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Applicant argued the cited prior arts do not disclose the limitations as recited in the amendment. 
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to claims 1 and 17 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 11-14, 17-19, 21-29, 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 calls for “at least one glue board retained beneath and behind the UV lamp” was not described in the specification. Rather, as seen in Applicant’s fig.4, there are at least two glue boards, one is retained beneath the UV lamp and the other is behind the UV lamp. 
Claim 17 is rejected for the same reason as explained in claim 1. 
Claims 11-14, 18-19, 21-29, and 31 are rejected as being dependents of a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 11, it is unclear whether “a lamp” in line 4 is the same with the previously mentioned lamp. 
For claim 26, it is unclear whether “one or more glue boards” in line 4 is the same with the previously mentioned glue boards. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 17-19, 21, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (2002/0139040) in view of Boobar et al. (4788789). 
For claim 1, Burrows discloses An insect trap (at least fig.1), comprising: a mounting portion (at least fig.8 for portion 12 that can be mounted on a surface) for mounting the insect trap; and a service portion (at least fig.3 and/or fig.8  for 22 and/or #14) comprising: one or more serviceable parts, including a UV lamp (at least abstract) and at least one glue board (fig.4 for #24 and/or #25) slideably retained beneath and behind the UV lamp; and an access door (16), wherein: the service portion is movable 
Burrows is silent about a service portion slidably connected to the mounting portion via one or more slide rails, wherein the service portion is slidable via the one or more slide rails between a first configuration and a second configuration, when mounted, the service portion is configured to slide from the first configuration downward and away from the mounting portion to the second configuration, and the one or more slides define the extent by which the service portion may move downward and away from the mounting portion. 
Boobar teaches an animal device comprising a service portion slidably connected to the mounting portion via one or more slide rails (at least figs. 1-2 for rails of 20 and/or 22 and/or 24 and/or 26 and/or 28, also see col.2, lines 63-65), wherein the service portion is slidable via the one or more slide rails between a first configuration and a second configuration (at least figs. 1-2 and/or col.3, lines 1-10), when mounted, the service portion is configured to slide from the first configuration downward and away from the mounting portion to the second configuration (at least figs. 1-2), and the one or more slide rails define the extent by which the service portion may move downward and away from the mounting portion (at least figs. 1-2 and/or col.3, lines 1-10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection between the portions in Burrows with a connection in which a service portion slidably connected to the mounting portion via one or more slide rails, wherein the service portion is slidable via the one or more slide rails between a first configuration and a second configuration, when mounted, the service portion is 
For claim 11, Burrows as modified by Boobar discloses wherein the one or more serviceable parts include at least one of: a lure for attracting insects, a lamp for attracting insects (Burrows  #20), a means for retaining insects within the insect trap, an insect trapping volume, a means for retaining insect carcasses, an insect carcass collection area, a means for actively killing insects, a conducting element for electrifying insects, a fuse, a circuit breaker, an electronic circuit, an electrical circuit, or an electronic user interface.  
For claim 17, Burrows discloses a method of servicing An insect trap (at least fig.1, the method steps of the instant claim are readily apparent during operation of the device), comprising: a mounting portion (at least fig.8 for portion 12 that can be mounted on a surface) for mounting the insect trap; and a service portion (at least fig.3 and/or fig.8 for 22 and/or #14) comprising: one or more serviceable parts and an access door (16), the method comprising: 
moving the service portion from a first configuration (at least fig.9, in which the insect trap is arranged to trap insects, to a second configuration (at least fig.3), in which the insect trap may be serviced; servicing the one or more serviceable parts, including a 
Burrows is silent about a service portion slidably connected to the mounting portion via one or more slides, sliding the service portion downward and away from the mounting portion, wherein the one or more slides define the extent by which the service portion may move downward and away from, and stays slidably connected to the mounting portion to reach the second configuration. 
Boobar teaches an animal device comprising a service portion slidably connected to the mounting portion via one or more slide rails (at least figs. 1-2 for rails of 20 and/or 22 and/or 24 and/or 26 and/or 28, also see col.2, lines 63-65), wherein the service portion is slidable via the one or more slide rails between a first configuration and a second configuration (at least figs. 1-2 and/or col.3, lines 1-10), when mounted, the service portion is configured to slide from the first configuration downward and away from the mounting portion to the second configuration (at least figs. 1-2), and the one or more slide rails define the extent by which the service portion may move downward and away from the mounting portion (at least figs. 1-2 and/or col.3, lines 1-10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection between the portions in Burrows with a connection in which a service portion slidably connected to the mounting portion via one or more slide rails, wherein the service portion is slidable via the one or more slide rails between a first configuration and a second configuration, when mounted, the service portion is configured to slide from the first configuration downward and away from the mounting portion to the second configuration, and the one or more slides define the extent by 
For claim 18, Burrows as modified by Boobar discloses wherein the sliding the service portion from the first configuration to the second configuration moves the one or more serviceable parts from a higher position to a lower position (Boobar, at least figs. 1-2).
For claim 19, Burrows as modified by Boobar is silent about wherein sliding the service portion from the first configuration to the second configuration comprises: moving the one or more serviceable parts from a first position above about 180cm above ground to a second position in which the one or more serviceable parts are between 140cm and 90cm above ground.
Boobar teaches a step of sliding the service portion from the first configuration to the second configuration comprises: moving the one or more serviceable parts from a higher position to a lower position (at least figs. 1-2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Burrows as modified by Boobar with a step of the sliding the service portion from the first configuration to the second configuration moves the one or more serviceable parts from a higher position to a lower position as taught by Boobar depending on how the trap is mounted in order to allow the trap to be mounted at a higher position while still allow the trap to be service without the need of a stool or ladder. Further, It would have 
For claim 21, Burrows as modified by Boobar discloses wherein: the access door is movable between a first position and a second position (Burrows at least figs. 8-9), in the first position, the access door at least partially covers the one or more serviceable parts (Burrows at least fig.9), and in the second position, the access door exposes the one or more serviceable parts (Burrows at least fig.8).
For claim 26, Burrows as modified by Boobar discloses wherein the service portion further comprises: one or more glue board holders (Burrows, #32); and one or more glue boards (Burrows #24 and/or 25) retained by the one or more glue board holders.
Claims 12-13, 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows as modified by Boobar as applied to claim 1, 11, 17-19, 21, 26 above, and further in view of Coroneos (6918353).
For claim 12, Burrows as modified by Boobar is silent about wherein the insect trap comprises a damping mechanism configured for damping a movement of the service portion from the first configuration to the second configuration.
Coroneos teaches an animal device comprising a damping mechanism configured for damping a movement of the service portion from the first configuration to the second configuration (at least figs. 5-6 for a spring configured for damping a sliding 
For claim 13, Burrows as modified by Boobar and Coroneos discloses wherein the damping mechanism comprises a constant tension spring (Coroneos, figs. 5-6) connecting a first portion of a slide rail of the one or more slide rails to a second portion of the slide rail of the one or more slide rails (Coroneos, figs. 5-6). 
For claim 27, Burrows as modified by Boobar is silent about wherein each of the one or more slide rails comprises a constant tension spring. 
Coroneos teaches an animal device comprising a slide rail having a constant tension spring (figs. 5-6 for position of the spring in the tracks). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of Burrows as modified by Boobar with a slide rail having a constant tension spring as taught by Coroneos in order to aid the movement between the parts while retaining them together. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of tension springs in the device of Burrows as modified by Boobar and Coroneos with each of the one or more slide rails comprises a constant tension spring as taught by depending on the number of slides and/or user’s preferences in order to aid the balance during movement between the parts while retaining them together.
. 
Claim 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrows as modified by Boobar as applied to claim 1, 11, 17-19, 21, 26 above, and further in view of Ricketts (5170750).
For claim 14, Burrows as modified by Boobar is silent about an electric motor arranged to move the service portion from the first configuration to second configuration.
Ricketts teaches an animal device comprising an electric motor arranged to move the service portion from the first configuration to second configuration (at least col.2, lines 63-68 for motor). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insect trap of Burrows as modified by Boobar with an electric motor arranged to move the service portion from the first configuration to second configuration as taught by Ricketts in order to allow the service portion to be electrically opened to reduce the manual work. 
Claim 22, 25, 28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrows as modified by Boobar as applied to claim 1, 11, 17-19, 21, 26 above, and further in view of Willcox et al. (2011/0041384).
For claim 22, Burrows as modified by Boobar is silent about wherein the access door comprises a plurality of horizontal slots configured to direct light from the UV lamp in an upward direction when in the first position.

For claim 25, Burrows as modified by Boobar is silent about a power cable connecting between the mounting portion and the service portion and configured to provide power to at least one of the one or more serviceable parts. 
Willcox teaches a power cable connecting between the mounting portion and the service portion and configured to provide power to at least one of the one or more serviceable parts (at least para 0011, 0018, and 0044 for electrical wiring that can provide power). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify The device of Burrows as modified by Boobar with a power cable connecting between the mounting portion and the service portion as taught by Willcox in order to allow power to be provided to at least the lighting device for operation of the device. 
For claim 28, Burrows as modified by Boobar is silent about a locking mechanism configured for locking the service portion in a first configuration. 
Willcox teaches a locking mechanism configured for locking the service portion in a first configuration (at least claim 8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Burrows as modified by Boobar with a locking mechanism for the service portion as . 
Claim 23-24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrows as modified by Boobar and Willcox as applied to claim 22, 25, 28 above, and further in view of Greening (2002/0073611).
For claim 23, Burrows as modified by Boobar and Willcox is silent about a sensor configured to remove power from the UV lamp when the access door is not in the first position
Greening teaches a trap comprising a sensor configured to remove power from the UV lamp when the access door is not in the first position (at least para 0032). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of Burrows as modified by Boobar and Willcox with a sensor configured to remove power from the UV lamp when the access door is not in the first position as taught by Greening in order to provide safety protection mechanism for the user to avoid electrical shock. 
For claim 24, Burrows as modified by Boobar and Willcox is silent about a sensor configured to remove power from the UV lamp when the access door is not in the first position
Greening teaches a trap comprising a sensor configured to remove power from the UV lamp when the service portion is not in the first configuration (at least para 0032). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of Burrows as modified by Boobar and Willcox with a sensor configured to remove power from the UV lamp when the service portion is . 
Claim 29 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrows as modified by Boobar as applied to claim 1, 11, 17-19, 21, 26 above, and further in view of Greening.
For claim 29, Burrows as modified by Boobar is silent about wherein: the mounting portion further comprises: a roof, the service portion further comprises: a plurality of parallel side elements, and when in the first configuration, the roof mates with the plurality of side elements to enclose the one or more serviceable parts.  
Greening teaches a mounting portion further comprises: a roof (at least fig.2 for roof 22 and/or portion where 56 points to), the service portion (fig.2, left 60) further comprises: a plurality of parallel side elements (fig.2 for plates 50), and when in the first configuration, the roof mates with the plurality of side elements to enclose the one or more serviceable parts (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of Burrows as modified by Boobar with the mounting portion further comprises: a roof, the service portion further comprises: a plurality of parallel side elements, and when in the first configuration, the roof mates with the plurality of side elements to enclose the one or more serviceable parts as taught by Greening in order to allow parts to be closed or opened.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THANH PHAM/Primary Examiner, Art Unit 3643